Citation Nr: 1241843	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-11 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran meets the requisite schedular percentages for TDIU; however, the preponderance of evidence does not indicate that the Veteran's service-connected disabilities, when evaluated in association with the Veteran's educational attainment and occupational experience, preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2009 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in May 2009, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Treatment records have been obtained, Virtual VA has been reviewed, and the Veteran has been afforded a VA examination pertinent to the issue on appeal.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to TDIU

The Veteran is seeking a total disability rating based on individual unemployability.  He asserts his hearing disability prevents him from working.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

The Veteran's service-connected bilateral hearing loss is rated 60 percent disabling.  He is also service connected for tinnitus, rated 10 percent disabling, and otitis media of the right ear, which is noncompensable.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability because he has a single service-connected disability ratable at 60 percent or more (hearing loss).  Therefore, it now must be determined whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his disabilities.

The Board notes that the Veteran was provided VA examinations in November 2010, June 2009, and March 2009.  The Board acknowledges that the Veteran suffers from severe hearing loss, and as stated in the November 2010 VA examination, the Veteran is unable to hear or understand speech at a normal level and is unable to hear most environmental sounds.  No medical opinions regarding the Veteran's employability were offered during these VA examinations.

Significantly, however, the Veteran's was afforded a VA examination in July 2012, for the purpose of determining employment eligibility, and the examiner offered an opinion that weighs against the claim.  The examiner noted that the Veteran's disability caused difficulty in understanding speech in noise and normal conservational speech without his hearing aids.  However, the examiner noted that while the Veteran has had significant bilateral hearing loss since military service, he maintained gainful employment as a carpenter and plant mechanic for twenty-two years, and he retired years ago, unrelated to his hearing loss.  The examiner stated that there is nothing relating to his hearing loss that would preclude gainful employment, as he had maintained gainful employment despite the hearing loss.  

Similarly, the Veteran was afforded a VA examination in August 2012 and the examiner offered an opinion that weighs against the claim.  The examiner noted that the Veteran denied any symptoms from otitis media since 1952 while he was on active duty.  The examiner opined that it is not at least as likely as not that the Veteran has any service connected related condition that would keep him from doing either physical or sedentary work.  

The Veteran's private physician submitted a statement in August 2008 indicating that the Veteran suffers from severe hearing loss, and that he has significant hearing loss despite amplification.  The physician stated that the Veteran, at 82 years of age, with significant hearing loss and physical limitations secondary to hypertension and cardiac dysfunction, would not be a candidate for gainful employment and he should not be considered for any further occupations or type of employment.  Unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19.  The Veteran is not service-connected for hypertension or cardiac dysfunction, and his age is not considered when determining his eligibility for TDIU.  Therefore, the Board does not find the physician's statement to be probative.

In light of the above, the Board finds that it cannot grant this appeal.  The second criteria for a TDIU grant required that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Here, the evidence demonstrates that the Veteran had worked with this disability for years and had retired for reasons unrelated to his service-connected hearing loss.  

VA and private treatment records were also reviewed; however, there is no additional evidence to support the claim that the Veteran is entitlement to TDIU.  Thus, considering all evidence of record, the Board finds that the preponderance of the evidence of record indicates that the Veteran is not precluded from working due to service-connected disabilities and the Veteran's claim for TDIU must be denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


